398 U.S. 280
90 S. Ct. 1729
26 L. Ed. 2d 232
LEITCHFIELD MANUFACTURING COMPANY, Inc., et al.v.UNITED STATES et al.
No. 1426.
Supreme Court of the United States
June 1, 1970

PER CURIAM.


1
The judgment of the District Court is vacated and the case is remanded to that court for redetermination upon the basis of the record of the Interstate Commerce Commission proceedings.


2
Mr. Justice DOUGLAS and Mr. Justice HARLAN would affirm.


3
Mr. Justice BLACK would note probable jurisdiction and set the case for argument.


4
Mr. Justice MARSHALL took no part in the consideration or disposition of this case.